Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Davis appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. *325Corizon Med. Servs, No. 1:12-cv-02051-JKB, 2013 WL 4507418 (D.Md. filed Aug. 22, 2013 & entered Aug. 23, 2013). We deny Davis’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.